             Case 2:19-cv-00614 Document 1 Filed 04/25/19 Page 1 of 14




 1


2


3


4


5


6

                               UNITED STATES DISTRICT COURT
7
                            WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
8


9    ABODA,INC.,
                                                       No.
10                         Plaintiff,
                                                       COMPLAINT FOR:
11
            V.                                        (1)TRADEMARK INFRINGMENT;
12
                                                      (2)FALSE DESIGNATION OF ORIGIN;
     MOVEIN INC.,                                      and
13                                                    (3)UNFAIR COMPETITION
                           Defendant.
14
                                                      JURY TRIAL DEMANDED

15

                                           COMPLAINT
16

            Plaintiff Aboda,Inc.(hereinafter "Aboda")brings this complaint against Defendant
17

     Movein Inc.(hereinafter "Movein")for federal trademark infiingement imder the Lanham
18

     Act, 15 U.S.C. § 1114(a), false designation oforigin and unfair competition under the
19

     Lanham Act, 15 U.S.C. § 1125(a), trademark infiingement under common law, and imfair
20

     competition under § 19.86.020 ofthe Washington Revised Code Annotated. In support of
21

     this complaint, Aboda alleges as follows:
22

                                            Jurisdictioii
23


24          1.     Aboda is a Washington corporation with its principal place ofbusiness located

25   at 6525 240th Street Southeast, Woodinville, Washington,98072.


                                                                                     H ELSELL
                                                                                 FETTERMAN

                                                                                Helsell Fetterman LLP
     COMPLAINT -1                                                           1001 Fourth Avenue. Suite 4200
                                                                               Seattle, WA 98154-1154
                                                                          206.292.1144 WWW.HELSELL.COM
Case 2:19-cv-00614 Document 1 Filed 04/25/19 Page 2 of 14
Case 2:19-cv-00614 Document 1 Filed 04/25/19 Page 3 of 14
Case 2:19-cv-00614 Document 1 Filed 04/25/19 Page 4 of 14
Case 2:19-cv-00614 Document 1 Filed 04/25/19 Page 5 of 14
Case 2:19-cv-00614 Document 1 Filed 04/25/19 Page 6 of 14
Case 2:19-cv-00614 Document 1 Filed 04/25/19 Page 7 of 14
Case 2:19-cv-00614 Document 1 Filed 04/25/19 Page 8 of 14
Case 2:19-cv-00614 Document 1 Filed 04/25/19 Page 9 of 14
Case 2:19-cv-00614 Document 1 Filed 04/25/19 Page 10 of 14
Case 2:19-cv-00614 Document 1 Filed 04/25/19 Page 11 of 14
Case 2:19-cv-00614 Document 1 Filed 04/25/19 Page 12 of 14
Case 2:19-cv-00614 Document 1 Filed 04/25/19 Page 13 of 14
Case 2:19-cv-00614 Document 1 Filed 04/25/19 Page 14 of 14
